DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Response to Amendment
This action is in response to the amendment filed on 04/06/2022.  Claims 1, 1218, and 26 have been amended, and Claims 2 and 13-17 have been previously cancelled.  Claims 1, 3-12, and 18-26 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1 and 3-12, the claims are directed to non-statutory subject matter because the claimed invention is drawn to software per se.  The claim is defined merely by software or terms synonymous with software such as “server”, “platform”, “modules”, “engines”, “graphical user interface”, “system”, etc. See MPEP 2106.
Claims 1, and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
1. 
receiving,
ascertaining, 
obtaining,
identifying, 
identifying, 
outputting, configurations associated with the similar entity and independent of information specifying an intended performance metric for the digital content item. 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of advertising activities. That is, other than reciting the steps as being implemented by “at least one computing device”, nothing in the claim elements precludes the steps from being performed by humans interacting to perform an advertising activity (i.e. recommending placement of content item for an entity based on placement history of content items for similar entities).  If a claim limitation, under its broadest reasonable interpretation, covers personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Organizing of Human Activities” grouping of abstract ideas. Further, the claims can also be grouped under “Mental Processes” since they include concepts performed in the human mind such as observation and evaluation of data. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of “at least one computing device” to perform the steps. This additional element is recited at a high level of generality (see at least Para. [0035]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “at least one computing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not found to be patent eligible.
Claims 3-12 are dependent on claim 1, and include all the limitations of claim 1.  Therefore, they are also found to be directed into an abstract idea.  Claim 11 features the additional limitation of “generating a configured user interface that presents the digital content item according to the recommended placement and outputting the configured user interface”, however this is merely extra-solution activity and merely presents the conventional function of displaying data.  The remaining dependent claims merely serve to further narrow the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283), and Lacey (US 2014/0304069)
Regarding claim 1, Boinepalli discloses in a digital medium environment to generate a recommended placement for a digital content item, a method implemented by at least one computing device, the method comprising: 
receiving, by tan item placement configuration system, a request for the placement recommendation for the digital content item.  Boinepalli discloses receiving a descriptive tag for an ad campaign, and returning a recommended suggestion of bookings based on the descriptive tag (Paras. [0049, [0052])    
ascertaining, by a taxonomy module of the item placement configuration system, an item type of the digital content item and an entity associated with the digital content item.  Boinepalli discloses interpreting a request for an ad campaign into a plurality of campaign requirements that includes at least the product being advertised (Para. [0031]). 
obtaining, by the taxonomy module of the item placement configuration system, a multi-domain taxonomy for the item type, the multi-domain taxonomy describing how different entities relate to one another based on digital content items that are associated with the different entities.  Boinepalli discloses receiving a list of advertisers advertising similar products within a category/subcategory (Paras. [0050]-[0051]) 
Boinepalli partially discloses:
identifying, by a representation module of the item placement configuration system, a multi-dimensional vector that  that represents  the entity within the multi-domain taxonomy, each dimension of the multi-dimensional vector corresponding to a grouping of digital content items and quantified by a value  indicating a degree of relevance between the entity and the grouping of digital content items;  
identifying, by a similarity module of the item placement configuration system, at least one of the different entities as a similar entity using the multi-dimensional vector and the multi-domain taxonomy;
Boinepalli discloses analyzing a tag inventory of prior bookings associated with a descriptive tag (i.e. identifying representation of entity), and receiving a list of advertisers advertising similar products (i.e. identifying a different entity as a similar entity) (Paras. [0050]-[0051].  However, while Boinepalli does identify an entity, Boinepalli does not disclose said entity being represented by a multi-dimensional vector and identifying similar entities using a multi-dimensional vector.  Shukla teaches an entity being represented by an n-dimensional vector, and determining that nearby entities are similar based on the distance between the n-dimensional vector associated with the entity and the n-dimensional vector associated with the nearby entity (Paras. [0412]-[0413]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli to utilize the teachings of Shukla since both Boinepalli and Shukla are in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Boinepalli partially discloses outputting, by a placement module of the item placement configuration system, the recommended placement for the content item based on historic item placement configurations associated with the similar entity, and independent of information specifying an intended performance metric for the digital content item.  Boinepalli discloses returning recommended suggestions of bookings based at least in part on supporting data that includes a list of advertisers advertising similar products within a category/subcategory (Paras. [0051]-[0052]).  However, while Boinepalli discloses soft requirements, Boinepalli does not explicitly disclose that the suggestions are independent of information specifying an intended performance metric for the digital content item.  Lacey teaches a system that recommends ad products and budget allocations based on prior performance of ad products and allocations for similar advertisers (Paras. [0031], [0039]).  It would have been obvious to one of ordinary skill in the art to modify Boinepalli to recommend ad products based solely on prior performance of ad products for similar advertisers as taught by Lacey since both Bonepalli and Lacey are in the same field of endeavor (i.e. recommendations of ads) and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Boinepalli does not explicitly disclose the method as recited in claim 1, wherein identifying the at least one of the different entities as the similar entity is performed by computing a cosine distance between the multi-dimensional vector for the entity and a multi-dimensional vector representing the similar entity.  Shukla teaches a system that determines that entities are similar based on a cosine similarity being greater than a threshold (Para. [0414]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli to utilize the teachings of Shukla since both Boinepalli and Shukla are in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 4, Boinepalli does not fully disclose the method as recited in claim 1, wherein identifying the multi-dimensional vector that represents the entity in the multi-domain taxonomy comprises identifying a plurality of different digital content items associated with the entity and generating the multi-dimensional vector based on the digital content item and the plurality of different digital content items associated with the entity.  Boinepalli discloses analyzing a tag inventory of prior bookings associated with a descriptive tag (i.e. identifying content items associated with the entity), and receiving a list of advertisers advertising similar products (i.e. identifying a different entity as a similar entity) (Paras. [0050]-[0051]).  However, Boinepalli does not disclose generating a multi-dimensional vector based on the digital content item and the plurality of different digital content items associated with the entity.  Shukla teaches associating content with an entity and representing the entity as an n-dimensional vector (See at least Paras. [0400]-[0411]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli to utilize the teachings of Shukla since both Boinepalli and Shukla are in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 5, Boinepalli discloses the method as recited in claim 1, wherein each of the historic item placement configurations have an associated performance metric and the recommended placement is determined based on a historic item placement configuration having a performance metric that satisfies a performance metric threshold. (Para. [0036])
Regarding claim 12, Boinepalli discloses the method as recited in claim 1, wherein outputting the recommended placement is performed independent of information specifying an intended target audience for the digital content item (Para. [0031]).

Claims 6-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283), and Lacey (US 2014/0304069), and in further view of Narayanaswamy (US 2009/0164274)
Regarding claim 6, Boinepalli, Shukla, and Lacey do not disclose the method as recited in claim 1, wherein the recommended placement identifies a particular user interface in which the digital content should be placed.  Narayanaswamy teaches recommending placement of ads on web pages (Para. [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Lacey to utilize the teachings of Narayanaswmy since they are all in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 7, Boinepalli, Shukla, and Lacey do not disclose the method as recited in claim 6, wherein the particular user interface is defined for output based on one or more of a geographic region, a demographic audience, a display time, or a language.  Narayanaswamy teaches recommending ads based on attributes of the target audience (Para. [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Lacey to utilize the teachings of Narayanaswmy since they are all in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 8, Boinepalli, Shukla, and Lacey do not explicitly disclose the method as recited in claim 1, wherein the recommended placement identifies one or more domains in which the digital content item should be placed.  Narayanaswamy teaches recommending placement of ads on web pages (i.e. domains) (Para. [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Lacey to utilize the teachings of Narayanaswmy since they are all in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 10, Boinepalli, Shukla, and Lacey do not explicitly disclose the method as recited in claim 1, wherein the recommended placement specifies a particular portion of a user interface in which the digital content item is to be placed.  Narayanaswamy teaches recommending placement of ads at positions on web pages (Para. [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Lacey to utilize the teachings of Narayanaswmy since they are all in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Boinepalli, Shukla, and Lacey do not disclose the method as recited in claim 1, further comprising generating a configured user interface that presents the digital content item according to the recommended placement and outputting the configured user interface.  Narayanaswamy teaches making an ad placement assignment to a website system (Para. [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Lacey to utilize the teachings of Narayanaswmy since they are all in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283), and Lacey (US 2014/0304069), and in further view of Doig (US 2011/0258529).
Regarding claim 9, Boinepalli, Shukla, and Lacey do not explicitly disclose the method as recited in claim 1, wherein the recommended placement identifies one or more domains in which the digital content item should be excluded form placement.  Doig discloses determining to exclude web pages from displaying publisher content (Para. [0219]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Lacey to utilize the teachings of Doig since it would minimize wasted impressions (Para. [0113]).

Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283) and Xu (US 2020/0210833)
Regarding claim 18, Boinepalli discloses a system having an item placement configuration component to generate a recommended placement for a digital content item, the system comprising:
Means for receiving a request for the recommended placement of the digital content item.  Boinepalli discloses receiving a descriptive tag for an ad campaign, and returning a recommended suggestion of bookings based on the descriptive tag (Paras. [0049, [0052])
Means for ascertaining an item type of the digital content item and an entity associated with the digital content item.  Boinepalli discloses interpreting a request for an ad campaign into a plurality of campaign requirements that includes at least the product being advertised (Para. [0031]).
Means for obtaining a multi-domain taxonomy for the item type, the multi-domain taxonomy describing how different entities relate to one another based on digital content items.  Boinepalli discloses receiving a list of advertisers advertising similar products within a category/subcategory (Paras. [0050]-[0051]).
Boinepalli partially discloses:
Means for identifying a multi-dimensional vector that represents the entity within the multi-domain taxonomy, each dimension of the multi-dimensional vector corresponding to a grouping of digital content items and being quantified by a value indicating a degree of relevance between the entity and the groupings of digital content items.  Boinepalli discloses analyzing a tag inventory of prior bookings (i.e. digital content) associated with a descriptive tag (i.e. representation of entity) (Paras. [0050]-[0051].  However, while Boinepalli does identify an entity, Boinepalli does not disclose said entity being represented by a multi-dimensional vector.  Shukla teaches an entity being represented by an n-dimensional vector, and determining that nearby entities are similar based on the distance between the n-dimensional vector associated with the entity and the n-dimensional vector associated with the nearby entity (Paras. [0412]-[0413]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli to utilize the teachings of Shukla since both Boinepalli and Shukla are in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Boinepalli does not disclose:
Means for identifying at least one of the different entities as being a similar entity by:
Generating a mapping of the multi-domain taxonomy by embedding each of the different entities as a point in two-dimensional or three-dimensional space using a t-distributed stochastic neighbor embedding method; and
Embedding the multi-dimensional vector into the mapping of the multi-domain taxonomy using the t-distributed stochastic neighbor embedding method
Xu discloses a system that outputs a visual representation of relationships between entities by placing nodes that represent the entities in a three-dimensional space using t-SNE (see at least Paras. [0003], [0113]-[0114], [0123]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli to utilize the teachings of Xu since it would provide insight into the type of relationships that the entities share as well as quantify the level of the relationship (Para. [0003]).
Claim 26 features limitations similar to those of claim 18, and is therefore rejected using the same rationale.

Claims 19-20, and 22-23-is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283) and Xu (US 2020/0210833), and in further view of Narayanaswamy (US 2009/0164274).
Regarding claim 19, Boinepalli, Shukla, and Xu do not disclose the system as recited in claim 18, wherein the display of the recommended placement for the digital content item identifies a particular user interface in which the digital content item should be placed, the particular user interface being defined for output based on one or more of a geographic region, a demographic audience, a display time or a language.  Narayanaswamy teaches recommending placement of ads on web pages based on attributes of the target audience (Para. [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boinepalli, Shukla, and Xu to utilize the teachings of Narayanaswamy since they are all in the same field of endeavor (i.e. providing of content), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 20 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
Claim 22 features limitations similar to those of claim 10, and is therefore rejected using the same rationale.
Claim 23 features limitations similar to those of claim 11, and is therefore rejected using the same rationale.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283) and Xu (US 2020/0210833), and in further view of Doig (US 2011/0258529)
Claim 21 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boinepalli (US 2009/0222316) in view of Shukla (US 2019/0266283), and Xu (US 2020/0210833), and Lacey (US 2014/0304069)
Regarding claim 24, Boinepalli does not explicitly disclose the system as recited in claim 18, wherein outputting the recommended placement is performed independent of information specifying an intended target audience for the digital content item.  Lacey teaches a system that recommends ad products and budget allocations based on prior performance of ad products and allocations for similar advertisers (Paras. [0031], [0039]). It would have been obvious to one of ordinary skill in the art to modify Boinepalli to recommend ad products based solely on prior performance of ad products for similar advertisers as taught by Lacey since both Bonepalli and Lacey are in the same field of endeavor (i.e. recommendations of ads) and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 25, Boinepalli does not explicitly disclose the system as recited in claim 18, wherein outputting the recommended placement is performed independent of information specifying an intended performance metric for the digital content item.  Lacey teaches a system that recommends ad products and budget allocations based on prior performance of ad products and allocations for similar advertisers (Paras. [0031], [0039]).  It would have been obvious to one of ordinary skill in the art to modify Boinepalli to recommend ad products based solely on prior performance of ad products for similar advertisers as taught by Lacey since both Bonepalli and Lacey are in the same field of endeavor (i.e. recommendations of ads) and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
The Applicant argues that the Office has failed to identify specific limitations in claim 1 that relate to certain methods of organizing human activities.  The Examiner respectfully disagrees.  The body of the rejection states “Representative claim 1 recites (additional limitations crossed out)” followed by a recitation of the claim.  The portions of the claim limitations that are crossed out were determined to be additional limitations, while the remaining portions were found to be directed to the judicial exceptions.
The Applicant argues that the limitations “identifying, by a representation module of the item placement configuration system, a multi-dimensional vector that  that represents  the entity within the multi-domain taxonomy, each dimension of the multi-dimensional vector corresponding to a grouping of digital content items and quantified by a value  indicating a degree of relevance between the entity and the grouping of digital content items”, “identifying, by a similarity module of the item placement configuration system, at least one of the different entities as a similar entity using the multi-dimensional vector and the multi-domain taxonomy” and “outputting, by a placement module of the item placement configuration system, the recommended placement for the content item based on historic item placement configurations associated with the similar entity, and independent of information specifying an intended performance metric for the digital content item” cannot be performed in the human mind or by pen and paper.  The Examiner respectfully disagrees.  As stated before, the limitations merely equate to the analysis of collected data regarding entities and providing a result of said analysis.  Such actions can be performed using charts detailing the attributes of each entity. Applicant has argued that the features are significantly more than “observation and evaluation of data”, but has provided no evidence as to how this is so. 
Applicant argues that the claims are rooted in technology. The Examiner respectfully disagrees. The fact that the steps are performed by generic computing elements does not somehow automatically make the solution necessarily rooted in computer technology. The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment. This same problem would exist in non-computer environments, and the same solution would be appropriate (ex. identifying how an entity relates to other entities, identifying degrees of relevance of content to the entity, recommending placement of content based on historic placement of content by similar entities) . Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact. Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.
Applicant’s arguments that the claims are similar to BASCOM are not persuasive. The claims do not present a technological improvement. Further, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Based on at least the above, the rejection of claims 1, and 3-12 under 35 U.S.C. 101 is maintained.
Rejection of claims 18-26 under 35 U.S.C. 101 has been withdrawn at least in part due to the inclusion of limitations that identify similar entities using a t-DSNE method.
Applicant's arguments filed regarding claims rejected under 35 U.S.C. 103 have been fully considered but are not persausive.  Applicant argues with substance:
Applicant argues that Boinipalli does not teach “outputting…the recommended placement…independent of information specifying an intended performance metric for the digital content item”.  Applicant pointed to claim 9, which indicated that the “soft requirements” can represent a “campaign goal”.  While this may be true, the Examiner points to paragraph [0031] which state, in part, “The soft requirements may include one or more of number of desired clicks, desired success metrics, number of unique users, etc.”  The Examiner asserts that while the listed requirements of number of desired clicks, desired success metrics, and number of unique users may be considered as “campaign goals”, that the use of the terms “may” and “etc.” is indicative of the soft requirements being comprised of elements that are beyond those listed and therefore may be comprised of requirements that are not campaign goals.  However, in an effort to expedite prosecution, the Examiner has modified the rejection to include new prior art that teaches the limitation in question.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681